DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshiya et al. (hereinafter Yoshiya, US 2017/0170767 A1).
For claim 1, Yoshiya discloses a system for determining an initial angular position of a rotor of a synchronous machine (Figs. 1-2 of Yoshiya disclose a system including a driving circuit 100 and a brushless DC motor 2 for determining an initial angular position of a rotor of a synchronous machine 2 – see Yoshiya, Figs. 1-2, paragraphs [0030] and [0032]), the system comprising:
a motor driver module configured to provide a motor driver voltage signal to the synchronous machine, the motor driver voltage signal being sufficient to induce an electrical current in the synchronous machine (Figs. 1-2 of Yoshiya discloses a motor driver module 102 configured to provide a motor driver voltage signal at outputs OUTU, OUTV and OUTW to the synchronous machine 2, the motor driver voltage , the motor driver voltage signal being sufficient to induce an electrical current Iu, Iv or Iw in the synchronous machine 2 – see Yoshiya, Figs. 1-2; paragraph [0031]-[0036]), and
a rotor position determination module configured to receive an indication of the current induced in the machine and to determine the initial position of the rotor based on the indication of the current induced in the machine (Figs. 1-2 of Yoshiya disclose an initial position detection circuit 106 and an automatic parameter generating circuit 110 which altogether constitute a rotor position determination module 106, 110, wherein the rotor position determination module 106, 110 is configured to receive an indication of the current Iu, Iv, Iw induced in the machine 2 and to determine the initial position of the rotor based on the indication of the current Iu, Iv, Iw induced in the machine 2 – see Yoshiya, Figs. 1-2, paragraphs [0032]-[0034]), wherein 
the motor driver voltage signal comprises at least a first portion, a second portion, and a third portion (Fig. 1 of Yoshiya discloses the motor driver voltage signal VU-V comprises at least a first portion VP, a second portion VN, and a third portion V0, wherein V0 = 0 -- see Yoshiya, Fig. 1, paragraphs [0032]-[0034]), 
the first portion has a first non-zero voltage during a first temporal duration, the second portion has a second non-zero voltage during a second temporal duration, and the third portion has a substantially zero voltage during a third temporal duration (Fig. 1 of Yoshiya discloses the first portion has a first non-zero voltage VP during a first temporal duration ƬU+ / Ƭ+ the second portion has a second non-zero voltage VN during a second temporal duration ƬU- /Ƭ-, and the third portion has a substantially zero voltage V0 during a third temporal duration between the a first temporal duration ƬU+ /Ƭ+  and a second temporal duration ƬU- /Ƭ- as shown in Fig. 1 – see Yoshiya, Fig. 1, paragraphs [0032]-[0033]),

the first temporal duration and the second temporal duration are different (Fig. 1 of Yoshiya discloses the first temporal duration ƬU+ / Ƭ+ and the second temporal duration ƬU- / Ƭ-  are different ΔƬi – see Yoshiya, Fig. 1, paragraphs [0040]-[0041]).
 For claim 2, Yoshiya discloses the system of claim 1, wherein the third temporal duration is different from the first temporal duration or the second temporal duration (Fig. 5 of Yoshiya discloses the third temporal duration is different from the first temporal duration ƬU+ / Ƭ+ or the second temporal duration ƬU+ / Ƭ+. – see Yoshiya, Fig. 5, paragraph [0055]).
For claim 3, Yoshiya discloses the system of claim 1, wherein the third temporal duration is different from the first temporal duration and the second temporal duration (Fig. 5 of Yoshiya discloses the third temporal duration is different from the first temporal duration ƬU+ / Ƭ+ and the second temporal duration ƬU+ / Ƭ+ – see Yoshiya, Fig. 5, paragraph [0055]).
For claim 4, Yoshiya discloses the system of claim 1, wherein the first non-zero voltage and the second non-zero voltage are different (Fig. 2 ofYoshiya discloses the first non-zero voltage VP and the second non-zero voltage VN are different (see Yoshiya, Fig. 1).
For claim 6, Yoshiya discloses the system of claim 1, further comprising:
a modulation apparatus configured to receive electrical power from a direct-current power source and to convert the electrical power into the motor driver voltage signal (Figs. 2 and 5 of Yoshiya disclose a modulation apparatus 100 configured to receive electrical power Vcc from a direct-current power source and to convert the electrical power Vcc into the motor driver voltage signal via driving stage 104 – see Yoshiya, Figs. 2 and 5, paragraphs [0030]-[0031]).
Claim 8 is "method" claim which is either same or similar to that of the "a system" claim 1. Explanation is omitted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiya et al. (hereinafter Yoshiya, US 2017/0170767 A1) in view of Stauder et al. (hereinafter Stauder, US 2007/0252587 A1).
For claim 1, Yoshiya discloses a system for determining an initial angular position of a rotor of a synchronous machine (Figs. 1-2 of Yoshiya disclose a system including a driving circuit 100 and a brushless DC motor 2 for determining an initial angular position of a rotor of a synchronous machine 2 – see Yoshiya, Figs. 1-2, paragraphs [0030] and [0032]), the system comprising:
a motor driver module configured to provide a motor driver voltage signal to the synchronous machine, the motor driver voltage signal being sufficient to induce an electrical current in the synchronous machine (Figs. 1-2 of Yoshiya discloses a motor driver module 102 configured to provide a motor driver voltage signal at outputs OUTU, OUTV and OUTW to the synchronous machine 2, the motor driver voltage signal being sufficient to induce an electrical current, the motor driver voltage signal being sufficient to induce an electrical current Iu, Iv or Iw in the synchronous machine 2 – see Yoshiya, Figs. 1-2; paragraph [0031]-[0036]), and

the motor driver voltage signal comprises at least a first portion, a second portion, and a third portion (Fig. 1 of Yoshiya discloses the motor driver voltage signal VU-V comprises at least a first portion VP, a second portion VN, and a third portion V0, wherein V0 = 0 -- see Yoshiya, Fig. 1, paragraphs [0032]-[0034]), 
the first portion has a first non-zero voltage during a first temporal duration, and the third portion has a substantially zero voltage during a third temporal duration (Fig. 1 of Yoshiya discloses the first portion has a first non-zero voltage VP during a first temporal duration ƬU+ / Ƭ+, and the third portion has a substantially zero voltage V0 during a third temporal duration between the a first temporal duration ƬU+ /Ƭ+  and a temporal duration ƬU- /Ƭ- as shown in Fig. 1 – see Yoshiya, Fig. 1, paragraphs [0032]-[0033]),
the first portion has a first polarity (Fig. 1 of Yoshiya discloses the first portion has a first polarity (positive) – see Yoshiya, Fig. 1, paragraph [0038]-[0039]).
Yoshiya is silent for disclosing the second portion has a second non-zero voltage during a second temporal duration, the second portion has a second non-zero voltage during a second temporal duration and the second portion has a second polarity that is opposite to the first polarity, and the first temporal duration and the second temporal duration are different.
Vorm), a second portion (-Ukomp), and a third portion (U0 = 0),
the first portion has a first non-zero voltage during a first temporal duration, the second portion has a second non-zero voltage during a second temporal duration, and the third portion has a substantially zero voltage during a third temporal duration (Fig. 2 of Stauder discloses the first portion has a first non-zero voltage (UVorm) during a first temporal duration t1, the second portion has a second non-zero voltage (-Ukomp) during a second temporal duration t2,  and the third portion has a substantially zero voltage U0 during a third temporal duration  t0– see Stauder, Fig. 2, paragraph [0026]),
the first portion has a first polarity (Fig. 2 of Stauder discloses the first portion has a first polarity (positive) – see Stauder, Fig. 2), and the second portion has a second polarity that is opposite to the first polarity (Fig. 2 of Stauder discloses the second portion has a second polarity (negative) that is opposite to the first polarity (positive) – see Stauder, Fig. 2), and 
the first temporal duration and the second temporal duration are different (Fig. 2 of Stauder discloses the first temporal duration t1 and the second temporal duration t2 which  are different – see Stauder, Fig. 2, paragraph [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Yoshiya to incorporate teaching of Stauder for purpose of increasing the accuracy of the rotor initial position determination.


For claim 5, Yoshiya in view of Stauder disclose the system of claim 1, wherein the motor driver voltage signal comprises a first segment (Fig. 2 of Stauder discloses the motor driver voltage signal U which comprises a first segment including durations t1 and t2 with first non-zero voltage UVorm/-Ukomp) and a second segment that occurs before or after the first segment (Fig. 2 of Stauder discloses the motor driver voltage signal U which comprises a second segment including durations t1 and t2 with second non-zero voltage  -Umess1)/Ukomp) that occur after the first segment – see Stauder, Fig. 2, paragraph [0026]),
the first segment comprises the first portion and the second portion (Fig. 2 of Stauder discloses the first segment comprises the first portion  with first non-zero voltage (UVorm) and the second portion with second non-zero voltage (-Ukomp ) – see Stauder, Fig. 2),
the second segment comprises a fourth portion and a fifth portion (Fig. 2 of Stauder discloses the second segment comprises the fourth portion  with first non-zero voltage (-Umess1) and the fifth portion with non-zero voltage Ukomp – see Stauder, Fig. 2),
the fourth portion has the first non-zero voltage, the first temporal duration, and the second polarity (Fig. 2 of Stauder discloses the fourth portion which has the first non-zero voltage (-Umess1), the first temporal duration t1, and the second polarity (-Umess1 is negative), and
the fifth portion having the second non-zero voltage and the first polarity (Fig. 2 of Staudern discloses the fifth portion having the second non-zero voltage Ukomp  and the first polarity (positive) – see Stauder, Fig. 2).
Allowable Subject Matter
Claims 7 and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
For claim 7, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a system for determining an initial angular position of a rotor in a synchronous machine, wherein the system comprises the rotor position determining module comprising:
a transformation module configured to convert the indication into a d-axis current component and a q-axis current component, the d-axis current component and the q-axis current component being associated with a rotating rectangular coordinate system defined by a d-axis and a q-axis;
a regulator module configured to compare the q-axis current component to a reference and to determine a first estimate of a rotational angle of the rotor;
a comparator module configured to compare the d-axis current component to a prior d- axis current component and to determine a direction of rotation of the rotor based on the comparison; and
a position determination module configured to estimate the position of the rotor based on the first estimate of the rotational angle of the rotor and the direction of rotation of the rotor.
For claim 9, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a method of determining an initial angular position of a rotor in a synchronous machine, wherein the method comprises:
regulating the q-axis current to reduce the error metric; 
determining whether the error metric is less than a threshold error metric for a test temporal period; 

if the error metric is not less than the threshold error metric for the test temporal period, applying the motor driver voltage signal to the synchronous machine.
Claims 10-14 are allowed because they depend on claim 9.
The prior art made of record in form 892 and 1449, discloses a system for determining an initial angular position of a rotor in a synchronous machine. One of the closest prior art US 2009/0128074 A1 to Hu discloses a system for determining an initial angular position of a rotor in a synchronous machine, wherein the system comprises an initial position detection based on measured current and an rotation frame transformation  for converting the measured current to the d-axis current component and the q-axis current component. In the examiner’s opinion the claims are deemed to be directed to a non-obvious improvement over the prior art
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/THAI T DINH/Primary Examiner, Art Unit 2846